Title: Orders, 19 September 1755
From: Washington, George
To: 



[19 September 1755]

Lieutenant McManners, Officer for the Day. Parole England.Fort Cumberland: September 19th 1755.
All the Men of the two Companies formed Yesterday, are to distinguish their Firelocks by some particular mark, which the Subaltern Officers of the Companies are to enter in a Book, which they are to keep for that purpose—And if any man changes or loses his Firelock, or other Arms, he is to be confined and severely punished. The Arms of all Deserters or Dead Men, are immediately to be delivered to the Commissary, who is to pass his Receipt for them to the Commanding Officer of the Company.
Any Soldier who is guilty of any breach of the Articles of War, by Swearing, getting Drunk, or using an Obscene Language; shall be severely Punished, without the Benefit of a Court Martial.
A Court Martial to sit immediately, for Trial of all the Prisoners in the Guard.
Captain Savage—President.

               
                  Members
                  Lieutenant Roe, Lieutenant Steuart;
               
               
                  Lieutenant Linn, Lieutenant Blegg.
               
            
The Officers of the two Companies formed Yesterday, are to have their Rolls  called over thrice every Day; which the Officers are to attend and see Done by turns, beginning with the Captain: and if any Soldier is absent without Leave, he is to be confined immediately, and tried by a Court Martial, or punished at the Discretion of the Commanding Officer.
After Orders.
As Complaint has been made to me, that John Stewart, Soldier in Captain Bronaughs Company, keeps a Disorderly and riotous Assembly, constantly about him.
I do Order, that, for the future, he shall not presume to Sell any Liquor to any Soldier or any other Person whatsoever, under pain of the severest punishment.
